DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant argues, see REMARKS 12/17/2021, that “The combination of Merg et al. Rother, and Tsuchikiri et al. does not teach or suggest all elements recited in the subject claims.” Specifically, the Applicant argues that the prior art of record does not teach: “a fault reproduction scheme display area which displays a sentence providing description of a procedure of operating of the vehicle for reproducing the fault corresponding to the trouble code,” as recited in amended claims 5 and 7.

	As discussed in the interview, see PTOL-413 filed 12/09/2021, it is unclear from the disclosure what the Applicant means when they say “…a sentence providing…” the specification does not mention a “sentence” and the figure Applicant points to (Fig. 2 #120) as disclosing the amended claim shows a comment regarding the required operation. However, beyond showing that a sentence does not need punctuation to count as a sentence as the Applicant intends, this comment does not clarify the Applicant’s meaning when they say “…a sentence…”

	The Applicant intends to draw a distinction between the amended claim language and the prior art of record by contrasting the information provided to the technician for fault reproduction. Tsuchikiri displays a DTC with “[a] range of values corresponding to 
	
	However, without further clarification it is unclear whether the name with the range of numbers qualifies as a sentence because the Applicant is not clear by what they are regarding as a sentence. Therefore, further search and consideration is required.

/KEVIN P MAHNE/Primary Examiner, Art Unit 3668       

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662